Dianne C. Kerns, Trustee
Office of Chapter 13 Bankruptcy
PMB #413
7320 N. La Cholla #154
Tucson, AZ 85741
Telephone (520) 544-9094

                             IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF ARIZONA


IN RE:                                                   )              CHAPTER 13 PROCEEDINGS
                                                         )
MANNY WILLIAM SELLNER                                    )              CASE NO.: 18-bk-07738-DPC
                                                         )
                                                         )              TRUSTEE'S MOTION TO DISMISS
                                                         )              FOR DELINQUENT PLAN
                                                         )              PAYMENTS
                                         DEBTOR                         and
                                                                        NOTICE OF INTENT TO LODGE
                                                                        ORDER DISMISSING CASE
                                                                        WITHOUT A HEARING;

 YOUR RIGHTS MAY BE AFFECTED. PLEASE READ THIS MOTION / NOTICE CAREFULLY
AND DISCUSS WITH YOUR ATTORNEY, IF YOU HAVE ONE IN THIS BANKRUPTCY CASE. (IF
        YOU DO NOT HAVE AN ATTORNEY, YOU MAY WISH TO CONSULT ONE.)

         THIS MOTION MAY BE GRANTED WITHOUT FURTHER NOTICE OR HEARING

Dianne C. Kerns, Trustee in the above-captioned estate, hereby moves the Court for an order dismissing the
above-captioned case on the grounds that the Debtor is delinquent in one or more plan payments (1). The amount
of the current plan payment delinquency is: $176.00. The Trustee hereby gives notice of her intent to lodge
an order dismissing this case, without further notice of hearing, unless the Debtor completes one of the
following within 30 days of the mailing of this motion(2):


         (a) Makes payment to the Trustee of the full amount stated as delinquent PLUS any additional
             amounts that subsequently come due. (3)

         (b) Files and serves a notice of conversion to Chapter 7; or

         (c) Files and serves an amended/modified plan using Local Plan form 2084-4 and obtain an
             order confirming the amended/modified plan, following an opportunity to object by any
             creditors and evaluation by the Trustee. LRBP Rules 2084-4, 2084-9, and 2084-10.


If the Debtor fails to timely do one of the above, the Trustee is specifically authorized to upload an order
dismissing the case and the Court may summarily dismiss the case without further notice or hearing .
LRBP 2084-15 (b)




   Case 4:18-bk-07738-DPC            Doc 27 Filed 11/26/18 Entered 11/26/18 12:58:26                    Desc
                                      Main Document Page 1 of 3
CASE NO.: 18-bk-07738-DPC


Dated: November 26, 2018                                                  /s/ Dianne C. Kerns 011557
                                                                          Dianne C. Kerns, Esq.
                                                                          Chapter 13 Trustee

Copy of the foregoing electronically filed with U.S. Bankruptcy Court this November 26, 2018
All parties will receive notice from the court including the following:



MANNY WILLIAM SELLNER                                                MICHAEL J GORDON
10700 N. LA RESERVE DRIVE                                            GORDON & GORDON, PLLC
TUCSON, AZ 85737                                                     850 COVE PARKWAY #A
                                                                     COTTONWOOD, AZ 86326


Prepared by Dawn Hoffman




(1) See Local Rules of Bankruptcy Procedure for the District of Arizona ("LRBP") Rule 2084-15. The Court provided notice of the local
rules at commencement of this case in a document entitled "Notice of Certain Provisions of Local Bankrupcty Rules 2084-1 through 2084-
26", which document was attached to the "Notice of Chapter 13 Bankruptcy Case, M eeting of Creditors, deadlines." The local rules may
also be viewed at www.azb.uscourts.gov under the "court info" dropdown menu.

(2) Not earlier than 30 + 7 days after the mailing of this motion, the Trustee will determine whether to upload an order dismissing by (1)
reviewing the court docket for conversions, extensions, objections, and/or amended/modified plan; and (2) reviewing the status of plan
payments received by the Trustee’s bank. If the Court dismisses the case on this motion, the Debtor may seek reinstatement by following
the procedures in LRBP 2084-17. The Trustee will only approve the reinstatement if the plan payments are current. If the Trustee does not
approve the order of reinstatement the Debtor must set the reinstatement for hearing.

(3) Payments should be mailed to Dianne C. Kerns, Trustee, P.O. Box 366, M emphis TN 38101-0366. Cashiers checks or money orders
only. Debtors do not need to send a confirmation copy of payments to the Trustee's office. Debtors may confirm that the Trustee has
received payments by logging onto www.ndc.org. In general, the information on this website is 24-hours old.

    Case 4:18-bk-07738-DPC                   Doc 27 Filed 11/26/18 Entered 11/26/18 12:58:26                                  Desc
                                              Main Document Page 2 of 3
CASE NO.: 18-bk-07738-DPC




RECEIPT HISTORY

RECEIPT DATE      RECEIPT SOURCE        RECEIPT DESCRIPTION                    RECEIPT AMOUNT
Aug 17, 2018      0720237133            MONEY ORDER FROM DEBTOR                           88.00
Oct 01, 2018      0720237210            MONEY ORDER FROM DEBTOR                           88.00
                                                                          TOTAL RECEIPTS 176.00




   Case 4:18-bk-07738-DPC          Doc 27 Filed 11/26/18 Entered 11/26/18 12:58:26    Desc
                                    Main Document Page 3 of 3
